. Mollineaux, and others, Frenchmen, were owners of the schooner Hope, which was captured by a British privateer in her voyage from Maryland to France. Falliage, and others, the former crew, but now prisoners on board, contrived to make the British prize-master and his companions very drunk, and to keep them so till the vessel was brought into the port of Philadelphia. And now the owners claim their vessel again, on paying salvage, agreeably to the marine laws of America,
But it was urged, that they, being French subjects, ought to be determined by the law of France, which gives the whole of recaptured vessels to the recaptor, when the prize has been more than twenty four hours in the possession of the enemy.
But the judge was of opinion, that as American owners were, in cases of recapture, allowed the benefit of the American law in the admiralty courts of France, French owners ought also to have the benefit of the American law in the ports of the United States.
*976Verdict, that the schooner be restored to Tier former owners, they paying to the recaptors one half of the value in lieu of salvage.